MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                              FILED
this Memorandum Decision shall not be
                                                                              Sep 05 2019, 10:23 am
regarded as precedent or cited before any
court except for the purpose of establishing                                        CLERK
                                                                                Indiana Supreme Court
the defense of res judicata, collateral                                            Court of Appeals
                                                                                     and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE
Brian Lee Garrett
South Mount Sterling, Illinois



                                              IN THE
     COURT OF APPEALS OF INDIANA

In Re: The Paternity of H.M.H.,                               September 5, 2019

Brian Garrett,                                                Court of Appeals Case No.
                                                              19A-JP-454
Petitioner-Appellant,
                                                              Appeal from the Newton Circuit
         v.                                                   Court
                                                              The Honorable Jeryl F. Leach,
Donald Wayne Hall, Jr.,1 Jane                                 Judge
Hall,2 and Trisha Hall,                                       Trial Court Cause No.
                                                              56C01-1901-JP-40
Respondents-Appellees




1
  Garrett styled the name of this party “Donald Wayne Hall, Jr.,” in his brief, but the caption in the order he
is appealing indicates that the party is “Wain Hall.”
2
 Garrett spelled the name of this party “Jane Diane Hall” in his brief, but the caption in the order he is
appealing indicates that the party is “Jan Hall.”

Court of Appeals of Indiana | Memorandum Decision 19A-JP-454 | September 5, 2019                        Page 1 of 2
      Baker, Judge.


[1]   Brian Garrett appeals the trial court’s order denying what Garrett states was a

      petition to establish paternity and for visitation. We have no way of reviewing

      the petition because Garrett did not file an appendix.


[2]   The trial court summarily denied Garrett’s petition, stating that “there are no

      legal grounds for granting the relief requested by [Garrett] because of the

      standing adoption order.” Appealed Order.3 We have no way of reviewing this

      order because we have neither an appendix nor salient facts to consider.


[3]   Garrett states that his parental rights have been terminated but that he was not

      provided with notice of those proceedings. He also references grandparent

      visitation rights as support for his request to establish paternity but does not

      explain why grandparent visitation rights are relevant. We have no way of

      reviewing these arguments because there is no record to review.


[4]   As Garrett has failed to provide us with either an understandable statement of

      facts explaining the nature of the case and his claims or the documents needed

      to review his claims, we affirm.


[5]   The judgment of the trial court is affirmed.


      Kirsch, J., and Crone, J., concur.




      3
          The appealed order is appended to the end of Garrett’s brief.


      Court of Appeals of Indiana | Memorandum Decision 19A-JP-454 | September 5, 2019   Page 2 of 2